[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________
                                                                   FILED
                                   No. 05-14932          U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                            ________________________          December 21, 2006
                                                            THOMAS K. KAHN
                    D. C.   Docket No. 04-00156-CR-T-30-EAJ       CLERK

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                       versus

THOMAS MCGOWAN,
a.k.a. Shank,

                                                           Defendant-Appellant.
                            ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (December 21, 2006)

Before MARCUS, WILSON and COX, Circuit Judges.

PER CURIAM:

      Thomas McGowan was convicted on his guilty plea for possession with

intent to distribute five grams or more of cocaine base (crack cocaine), in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(iii). The district court imposed a sentence of
188 months, and McGowan appealed. Finding statutory error under United States

v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), because the district court had

treated the Guidelines as mandatory, we vacated McGowan’s sentence and

remanded for resentencing. United States v. McGowan, 134 Fed. Appx. 359, 362-

63 (11th Cir. 2005). Following a resentencing hearing, the district court imposed

a custody sentence of 180 months. McGowan now appeals this sentence.

                                     I. BACKGROUND

       On March 4, 2004, Lakeland police officers, acting on information that

McGowan was a drug dealer, initiated a traffic stop and arrested McGowan for

driving without a license. When questioned at the police station, he ultimately

admitted possession of crack. At sentencing, he was held accountable for 41.3

grams of crack, which he acknowledged to be correct.

           II. ISSUES ON APPEAL AND CONTENTION OF THE PARTIES

       McGowan raises a number of issues on this appeal. Only two warrant

discussion. He contends: (1) that the district court failed to state its reasons for the

sentence imposed as required by 18 U.S.C. § 3553(c); and (2) that his sentence is

unreasonable.1


       1
         We rejected McGowan’s constitutional challenges in the prior appeal. And, we also held
that the district court had properly calculated the Guideline sentencing range. We need not revisit
those issues.

                                                2
      The Government argues that the issue of the district court’s statement of

reasons for its choice of the sentence imposed was not preserved for review and,

alternatively, that the statement of reasons complied with the statute. As to the

reasonableness of the sentence, the Government first insists that we lack

jurisdiction to review the sentence for reasonableness, and, alternatively, that the

sentence is reasonable.

                                 III. DISCUSSION

      A.     Statement of Reasons for the Sentence

      McGowan contends that 18 U.S.C. § 3553(c)(2) required the district court

to state its specific reasons for imposition of a sentence outside the Guideline

range, either during the sentencing hearing or in the written judgment, and that the

court failed to comply with the statute. The Government contends that McGowan

did not voice this objection in the district court, and therefore this issue was not

preserved for review. Because we necessarily consider the court’s statement of

reasons in our review of the sentence for reasonableness, however, we assume

arguendo that this issue is preserved for our review.

      We find the district court’s statement of reasons sufficient. A court is not

obligated to explicitly mention the § 3553(a) factors, but instead can meet this

requirement through the totality of its actions. See United States v. Thomas, 446

                                           3
F.3d 1348, 1357 (11th Cir. 2006) (finding that the district court considered §

3553(a) factors where the parties’ arguments and the PSI’s calculations outlined

them); See also United States v. Wivell, 893 F.2d 156, 158 (8th Cir. 1990) (record

of entire sentencing hearing considered in evaluating district court’s reasons for

imposing particular sentence; reviewing court will not rely exclusively upon

court’s summary statement at closing of sentencing hearing). At the original

sentencing hearing (which we consider in addressing this issue) the court listened

to the arguments of counsel, imposed a sentence of 188 months, and said it would

impose a sentence of 180 months if the Guidelines were not mandatory. The court

said that it had arrived at the 180-month sentence “after considering the factors of

the nature of the crime, the defendant’s criminal history, and the quantity of drugs

involved.” (R.3-33 at 31.) At the resentencing hearing, the court listened to the

arguments of counsel and, following the imposition of sentence, said “The

sentence is 15 years, which the Court determines to be reasonable in light of the

factors of 18 U.S.C., Section 3553.” (R.4-52 at 11.) These statements suffice.

United States v. Scott, 426 F.3d 1324, 1329-30 (11th Cir. 2005).

      Nothing in the record supports McGowan’s suggestion that the district court

ignored his arguments in imposing this sentence.




                                          4
      B. Reasonableness of the Sentence

      The § 3553(a) factors guide courts in determining whether a sentence is

reasonable. United States v. Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005).

The “party who challenges the sentence bears the burden of establishing that the

sentence is unreasonable in light of both [the] record and the factors in section

3553(a).” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). District

courts do not need to establish the reasonableness of the imposed sentence by

explicitly considering every § 3553(a) factor. Scott, 426 F.3d at 1329.

      Despite McGowan’s claims, the district court imposed a reasonable

sentence. First, the court properly calculated the Guideline range of his sentence

as 188 to 235 months’ imprisonment. The court adopted the facts and sentencing

calculations contained in the PSI, and then sentenced McGowan to 180

months–eight months below the Guideline range and between one-third and one-

half the statutory maximum of 40 years. 21 U.S.C. § 841(b)(1)(B)(iii). Second,

McGowan had two more prior convictions than the two required for the career

offender determination, plus an extensive history of drug dealing and other crimes.

The totality of his criminal history resulted in 24 criminal history points, which is

significantly above the 13 points necessary for Category VI–the highest category

available and the category to which McGowan was assigned. The 180-month

                                          5
sentence is reasonable. United States v. Martinez, 434 F.3d 1318, 1321-22 (11th

Cir. 2006).2

       AFFIRMED.




       2
        McGowan’s crack-to-cocaine and career offender arguments are attacks on the Guidelines
that we have previously rejected. United States v. Williams, 456 F.3d 1353, 1367 (11th Cir. 2006).

                                                6